IN THE SUPREME COURT OF IOWA
                              No. 15–1413

                         Filed December 9, 2016


RESIDENTIAL AND AGRICULTURAL ADVISORY COMMITTEE, LLC,
an Iowa Limited Liability Company; MATT MESCHER; ALLAN R.
DEMMER; CATHERINE DEMMER; WAYNE AMESKAMP; SHARON
AMESKAMP; VERNON BOGE; DONALD BOGE; MARY ANN RUBLY;
JOHN R. RUBLY; DOLORES THIER; LARRY THIER; GARY BURKLE;
CINDY BURKLE; WAYNE VORWALD; LINDA VORWALD; JEFF PAPE;
GERALD WOLF; and JOANNE WOLF,

      Appellants,

vs.

DYERSVILLE CITY COUNCIL, MAYOR JAMES A. HEAVENS, MIKE
ENGLISH, MARK BREITBACH, ROBERT PLATZ, MOLLY EVERS, and
DAN WILLENBORG,

      Appellees.



      Certiorari to the Iowa District Court for Dubuque County,

Thomas A. Bitter, Judge.



      Community     members    filed   petitions   for   writ   of   certiorari

challenging city council’s decision that rezoned agricultural land to

commercial land. The district court annulled the writs. DECISION OF

DISTRICT COURT AFFIRMED; WRITS ANNULLED.



      Susan M. Hess and Philip F. Jensen (until withdrawal) of Hammer,

Simon & Jensen, P.C. East Dubuque, Illinois, for appellants.



      Jenny L. Weiss and Douglas M. Henry of Fuerste, Carew

& Sudmeier, P.C., Dubuque, and Nicholas C. Thompson of Cottingham

& Butler, Inc., Dubuque, for appellees.
                                         2

ZAGER, Justice.

       The Dyersville City Council voted to rezone the area containing the

Field of Dreams movie site from A-1 Agricultural to C-2 Commercial in

order to facilitate the development of a baseball and softball complex.

Community members filed two writs of certiorari, now combined,

challenging the rezoning.      The district court annulled both writs.         The

community members appealed the decision of the district court arguing

that, since the city council acted in a quasi-judicial function, the actions

of the city council in passing each of the ordinances was invalid for a

number of reasons. They also argued there was sufficient opposition to

the rezoning to trigger a unanimous vote of the city council contained in

the Dyersville city code. For the following reasons, we affirm the decision

of the district court and annul the writs.

       I. Background Facts and Proceedings.

       The 1989 Field of Dreams movie was filmed primarily at the

Lansing farm now located in Dyersville, in rural Dubuque County. 1 Due

to the popularity of the film, Donald and Rebecca Lansing kept the

baseball field and their white farmhouse intact for visitors and tourists.

The house and baseball diamond were a popular destination, and
thousands of tourists visited the Lansing property each year. In recent

years, however, tourist numbers have been declining.

       The City of Dyersville has a comprehensive plan for the city that

has been in place for many years. In the early 1960s, the city enacted a

plan that included Dyersville City Zoning Ordinance No. 285, which

states purposes for rezoning, one of which includes:



       1At  the time the movie was filmed, the Lansing farm was not yet annexed into
the City of Dyersville.
                                    3
       WHEREAS, the City Council of City of Dyersville, Iowa deems
       it necessary in order to lessen congestion in the streets; to
       secure safety from fire, panic and other dangers; to promote
       health and the general welfare; to provide adequate light and
       air; to prevent the overcrowding of land; to avoid undue
       concentration of population; to facilitate the adequate
       provision of transportation, water, sewerage, schools, parks,
       and other public requirements; to conserve the value of
       buildings and property; and to encourage the most
       appropriate use of land throughout the City with reasonable
       consideration, and in accordance with a comprehensive plan.

Dyersville, Iowa, Zoning Ordinance No. 285 (1962).

       The comprehensive plan also states that any zoning regulations
enacted by the council “shall be made with reasonable consideration” as

to concerns such as the character of the area, the suitability of the area

for certain uses, the conservation of buildings and values, and the

encouragement of the most appropriate use of the land throughout the

city. Dyersville, Iowa Planning & Zoning Comm’n, Comprehensive Plan

for Dyersville, Iowa 91 (1962) [hereinafter Comprehensive Plan] (quoting

Iowa Code § 414.3 (1962)).

       In 1974, Dyersville enacted a comprehensive development plan

that included goals for future land use. The development plan included

key policy goals and recommendations specific to commercial and

business development. One of the goals was to “discourage proliferation

of   scattered   commercial   development   throughout    the   residential

community.”      Dubuque Cty. Metro. Area Planning Comm’n, Dyersville

Area    Comprehensive     Development    Plan   51   (1974).      Another

recommendation was to encourage the expansion of the already-existing

central business district through a coordinated design scheme. Id. at 52.

The plan also noted that the city should encourage businesses to be

located only in those areas that were easily accessible for water and

sewage services.     In 1975, the city supplemented the plan with a
                                      4

requirement for a detailed evaluation of water, sewage, and waste

systems.   See Dyersville, Iowa, Planning & Zoning Comm’n, Dyersville

Area Comprehensive Development Plan Supplemental Section, Intro

(1975).

      In 1991, the city drafted a community builder plan.          This plan

expressly addressed the impact of the Field of Dreams movie on the city’s

tourism and concluded that the main concern was that “Dyersville must

become much more aggressive in guiding and encouraging its own

growth.” Dyersville, Iowa, Community Builder Plan: A Five Year Strategic

Plan, Intro 2 (1991) [hereinafter Community Builder Plan].         The 1991

plan listed twelve opportunities for growth in the city, one of which was

“continued (national/international) attention for Field of Dreams and

other tourist attractions.” Id. at 5. It also identified eleven threats to the

city’s growth, one of which was “loss of Field of Dreams or other major

tourist attraction.” Id. The plan concluded that, without any changes,

Dyersville’s three main tourist attractions would continue to attract a

consistent number of tourists. Id. at 6. In 1997, the city supplemented

the community builder plan to evaluate which goals had been met and

how to pursue the remaining goals. Dyersville, Iowa, Community Builder

Plan (1997).

      In 2003, the City of Dyersville drafted a future annexation plan

that identified areas of nearby land that were likely to be annexed into

the city in the future. The annexation plan grouped areas of land into

those likely to be annexed within five years, five to ten years, or ten to

twenty years.    At that time, the Field of Dreams property was not

included in any of these annexation estimates.

      In 2010, the Lansings listed their property for sale. Their property

included the baseball diamond and white farmhouse, and an additional
                                            5

193 acres that are used as farmland. Ultimately, the Lansings signed a

purchase agreement with Mike and Denise Stillman.                      The sale was

contingent upon the property being rezoned for commercial use, among

other things. The Stillmans intended to create All-Star Ballpark Heaven

on the land, a baseball and softball complex with up to twenty-four fields

to be used for youth baseball and softball. They intended to continue to

maintain the farmhouse and original baseball diamond as a tourist

attraction.

       The Dyersville City Council met on November 21, 2011. One of the

action items on the agenda was “Authorize City Administrator to Sign IIW

Proposal for Professional Services for Field of Dreams Utilities Extension

Feasibility Study 2011.” The proposal provided that the City of Dyersville

would pay IIW Engineering approximately $9625 to prepare a utilities

extension feasibility study.        This study would determine the cost and

logistics of providing water and sewer services to the Field of Dreams site.

The feasibility study was discussed for approximately nineteen minutes,

with the mayor, 2 the city administrator, 3 and various city council

members weighing in.            Jacque Rahe, the director of the Dyersville

Economic Development Corporation (DEDC) also discussed how to
secure funding for the project so the city could avoid any taxpayer

burden. She discussed talking to state officials to secure funding and a

future meeting with the Governor. The motion to approve the study was

passed unanimously by the city council.                 On December 5, the city

council held a special meeting immediately following the regular city

council meeting.        The sole agenda item for the special meeting was a


       2The   mayor of Dyersville at the time of the meeting was James Heavens.
       3The   city administrator of Dyersville at the time of the meeting was Michael
Michels.
                                     6

presentation by the Stillmans, entitled “Future Development of Field of

Dreams.”

      In December, the Stillmans organized a bus trip to Des Moines for

the purpose of meeting with legislators and other state officials to discuss

financing the All-Star Ballpark Heaven project. The mayor and two city

council members joined the Stillmans on the bus trip to Des Moines, and

they also attended a group dinner. A member of the planning and zoning

commission also participated in the bus trip to Des Moines.             The

Stillmans presumably funded both the bus trip and the dinner.           The

purpose of the trip and the dinner was to begin lobbying state officials for

financial assistance in developing the project.

      In early 2012, the Strategic Economics Group from Des Moines

completed an economic and fiscal impact study report regarding the

proposed project. The report analyzed the proposed project, the general

Dubuque County area, and the potential economic impact of the project.

The report predicted the project would result in the creation of 1400 new

jobs by its eighth year of operation.    The report also estimated $34.1

million in additional payroll and $102 million in additional goods and

services for the State of Iowa, in addition to increases in local tax

revenue.

      The city council met again on February 20, 2012, and one of the

agenda items was the “Field of Dreams Extension.”         A number of the

petitioners and other community members attended the meeting and

were able to speak about the proposed All-Star Ballpark Heaven complex.

Petitioner Wayne Vorwald expressed concerns about having open-range

cattle in the area if the project were completed because of the

juxtaposition of urban and farming areas.         Petitioners Jeff Pape and

Wayne Ameskamp mentioned concerns with runoff into the nearby creek
                                        7

and flooding.     Ron Oberbroeckling was worried about the project

interfering with deer hunting in the area.        A number of community

members talked about growing up on family farms and wanting to

maintain those farms and values for their own families. Petitioner Matt

Mescher discussed traffic concerns because one of the most dangerous

intersections in the state is located in Dyersville. He also stated that his

“neighbors do not want ball fields in the middle of their cornfields.”

Petitioners Mescher and Vorwald both proposed moving the project to the

Dyersville business park.

      Denise Stillman and several community members spoke in favor of

the proposed project. Jacque Rahe stated that the DEDC supported the

project because its mission is to make Dyersville “a better place to live,

work and play.”     She also expressed concern about being left out of

neighborhood meetings about the project and urged the community to

include the DEDC.

      At the April 2 city council meeting, an engineer from IIW

Engineering introduced his conceptual water and sewer evaluation report

and discussed the details of how to provide water and sewer services to

the Field of Dreams area.           The report estimated it would cost

approximately   $1.1   million     to   run   water   to   the   complex   and

approximately $2.9 million to provide sewer service. Council members

and at least one community member asked questions about the report.

One nearby resident expressed concerns she and her neighbors had

about the impact on their wells.

      At the May 7 city council meeting, council member Molly Evers

expressed concerns about how the project would affect the community

and requested more information about the timeline. She also mentioned

she had received a number of phone calls and other correspondence from
                                        8

community members about the project. She urged them to speak up and

asked when the council would hold a public hearing in order to permit

members from the community to speak.              Two other council members

agreed that they wanted to know what the citizens of Dyersville were

thinking, and stated that they had also heard from a number of

community members about the proposed project.

      On May 21, the council met again and one of the agenda items was

to receive a file and presentation by Joe Scherrman in support of the All-

Star Ballpark Heaven project.         Scherrman operates a business near

Dyersville. He opined that the best way to preserve the original movie

site was to expand and build extra fields around it.           Council member

Evers again expressed concern about input from the community and

asked when a public hearing would be set. At least one of the petitioners

was present at the meeting. Petitioner Ameskamp expressed concerns

about flooding, water runoff, and traffic.         He also asked what would

happen to the land if the project failed and there were not enough kids in

and around Dyersville to support twenty-four new baseball and softball

fields. He was also concerned about the impact the project would have

on his ability to hunt on his own land.

      At the June 4 city council meeting, one of the council members

moved to table Resolution 31-12. The resolution was an application by

the Lansings and several other Dubuque County property owners who

were seeking to voluntarily annex their property into the City of

Dyersville. 4 The annexation of the Lansing property into the city was one

of the conditions of the Stillmans’ purchase agreement for the Lansing


      4The property owners who were seeking to annex their property into Dyersville
were Donald L. Lansing, Rebecca L. Lansing, Gerald Deutmeyer, Alice M. Deutmeyer,
John E. Rahe, Nicole Rahe, Keith G. Rahe, Jacque K. Rahe, and Dorothy Meyer.
                                         9

farm. Because the application still needed the signature of one of the

property owners, the resolution was tabled.

       On June 11, a special meeting of the Dyersville City Council was

held with the mayor and all council members present.                 A number of

community members spoke about the proposed project, both in favor of

and against.     A number of community members continued to express

concerns about traffic, water runoff, hunting, and rural family values.

Several members of the public who spoke were undecided, but were

upset with some of the false information that was being spread by

community members who were opposed to the project. A handful of the

community members present expressed a desire for a referendum or vote

on the issue of the proposed project and any necessary zoning change.

The council members also discussed Resolution 31-12 and unanimously

voted to set the date to consider the annexation request for July 2.

       On June 18, the city council met in a regular session to discuss

Resolution 35-12, which was a resolution requesting approval of a

Memorandum of Understanding (MOU) between the City of Dyersville

and Go the Distance Baseball, LLC. 5 The MOU was signed by the major

and the developers.        It set forth components that were key to the
anticipated development agreement to create the All-Star Ballpark

Heaven. The key points were

       I) Annexation

       The City will put forth its best effort to annex all of the
       property the Company has under contract (the “Property”) in
       Dubuque County into the city limits by October 1, 2012.
       The Company will provide reasonable assistance that shall
       not require out-of-pocket costs to meet this goal.


       5Go  the Distance Baseball, LLC is a limited liability company in Iowa. Denise
Stillman is a part owner of Go the Distance, and Go the Distance is the company that
would complete and manage the proposed All-Star Ballpark Heaven.
                                    10
      II) TIF and Zoning

      The City will put forth its best effort to undertake the process
      of adding the Property to the Urban Renewal Area,
      establishing the Property as a tax increment financing
      district. Furthermore, the City agrees to use its best efforts
      to rezone the Property to commercial use or other
      appropriate use to allow the Company to use it for its
      intended purpose.

      III) Infrastructure Project

      The Company agrees to construct the Infrastructure Project
      to connect the Property to the city’s water and sewer services
      for an estimated cost of $2.48M and in accordance with the
      specifications of the City. The Infrastructure Project shall be
      completed by no later than December 30, 2014.

      IV) Fund Obligation and Payments

      The City will undertake the authorization of a development
      agreement under which the City would agree to make
      economic development payments (the “Payments”) to the
      Company for a period not to exceed 15 years. The amount of
      Payments to be made under the agreement will be subject to
      future negotiation amongst the parties. The City anticipates
      funding Payments in an amount equal to the actual costs of
      the Infrastructure Project without annual appropriation
      contingencies. Furthermore the City anticipates considering
      the provision of additional Payments provided that such
      payments are made subject to annual appropriate by the
      City Council. In any event all Payments will be funded
      exclusively from incremental property tax (TIF) revenues
      received by the City which are attributable to the Property.

During this meeting, the city attorney for Dyersville was asked to explain

the MOU.    He explained that it merely contained the intention of the

parties so both parties would know that they were “headed in the same

direction and that there’s no road blocks that somebody may throw up.”

He further explained that the vote on the resolution would simply allow

the council to take a vote on annexation, rezoning, and approval of the

development agreement.     If any of those items failed a vote, then the

project would be done.
                                         11

       A number of residents spoke at the June 18 meeting, both in

support of and in opposition to the project. Denise Stillman also spoke

at the meeting and discussed the possibility of creating a dome over the

fields for year-round play and a dormitory building for coaches and

players to stay during tournaments. The council unanimously voted to

approve the resolution.

       On July 2, the council met to discuss the resolution regarding the

voluntary annexation of property into the City of Dyersville. The mayor

and all five city council members were present, in addition to the city

attorney.     A number of community members were present.                    A few

community members, some of whom are petitioners in this case,

appeared at the meeting with their attorney, Susan Hess. A television

crew from KCRG Channel 9 news was present at the meeting.

       Stillman spoke first in support of the project. She then introduced

Ron Kittle, a former professional baseball player.           He spoke about the

impact of baseball in his life and the benefits the project could bring to

Dyersville.    The council then opened the meeting up to community

members who spoke against the proposed project.                Petitioner Mescher

spoke about funding concerns and the impact on taxpayers.                  He also

spoke about growing division in the small community and how the

council should be taking noise and pollution into account in addition to

economic benefits. Jack Mescher, son of petitioner Mescher, also spoke

against the annexation.        He said the city had not done the requisite

hydraulic, traffic, or pollution studies.       Attorney Hess stated that the

citizens of Dyersville wanted to vote on the issue. 6



       6The city attorney responded that the application for voluntary annexation was
considered by the council, not a public vote, under Iowa Code section 368.7.
                                      12

      Director of the DEDC, Jacque Rahe, spoke in support of the

voluntary annexation.     She pointed to the reports that estimated the

project would provide twenty-four full time, year-round jobs for the

citizens of Dyersville. Eric Schmechel from the Dubuque Soil and Water

Conservation District spoke to address concerns about watershed

management. The council members asked him questions about storm

water and watershed management practices.             He opined that, if done

correctly, the project could actually improve the location’s water runoff

problems.   When the motion came to a vote, the council voted 4–1 to

approve the resolution. Evers was the sole council member voting no.

      The council also voted on Resolution 38-12, which was a

resolution to refer the rezoning of the property from A-1 Agriculture to C-

2 Commercial to the planning and zoning commission.                    The city

administrator     explained   that   the   proposal   for   rezoning   was   for

conditional use

      for the preservation of the existing white farmhouse with
      wrap-around porch overlooking the Field of Dreams, the
      preservation of the existing Field of Dreams, and the creation
      and construction of All-Star Ballpark having a complex
      featuring 24 baseball and softball fields targeted for
      competition and training for youth 8 to 14 and incidental
      uses thereof.

The city council unanimously voted to send the resolution to the zoning

commission.       On July 3, the zoning commission sent a notice to

interested property owners about the public hearing it would hold

regarding the proposed rezoning.

      On July 8, the zoning commission hosted a work session at the

Dyersville Social Center.      The agenda listed the work session as a

“community overview meeting” regarding the project, which would

include a presentation followed by an opportunity for the community
                                     13

members to ask questions.         The overview was provided by Denise

Stillman.

      The zoning commission met the following day to discuss rezoning

the Field of Dreams property from agricultural to commercial. The city

administrator began by providing an overview to the zoning commission

about the proposed rezoning. He described the area to be rezoned, which

included a 200-foot buffer zone on three sides of the area that would

remain agricultural. He explained that the buffer zone was “created to

protect adjoining property owners” and would prevent concerns about

children playing baseball right up against the adjoining property lines.

He also described how the buffer zone would allow the adjacent farms to

continue to spread manure and engage in other farming activities

without interrupting the baseball and softball facilities. He informed the

zoning commission that the city council had looked into the impact on

property values, storm water and drainage issues, and crime.

      A number of the petitioners also attended the meeting and were

able to offer their opinions to the zoning commission. Petitioner Mescher

expressed concerns that the proposed 200-foot buffer zone was designed

to prevent the neighboring property owners from objecting, since the new

commercial zoning area would not directly touch their land. His son also

spoke about the buffer zone and concerns about the impact on water

issues in the area.          Several other community members had the

opportunity to offer their opinions of the project, both in favor of and in

opposition to the project.

      Two members of IIW Engineering spoke about the study and report

their group had completed. One engineer offered information about the

wastewater study and how the generated wastewater would be used.

Another spoke about the traffic concerns that had been raised by
                                    14

community members and how the roads would be affected by increased

traffic to the baseball and softball complex. After everyone was offered

the opportunity to speak, the zoning commission unanimously voted to

approve a positive recommendation in favor of the proposed rezoning.

      On July 16, the city council met to consider Resolution 47-12,

which recommended setting a date for the council to consider the

proposed rezoning. The city council unanimously voted to approve the

resolution and set the date for August 6.       On July 25, the council

published a notice in the local newspaper. On August 3, the agenda for

the meeting was posted in the directory at Dyersville City Hall and on the

Dyersville city website. The agenda was also sent to the Cedar Rapids

Gazette, the Telegraph Herald, and the Dyersville newspapers.          The

agenda was additionally provided to the Dyersville Police Department and

two radio news stations, KDST and KMCH.

      The agenda listed the first action item as a public hearing “to

approve the rezoning of certain property from A-1 Agricultural to C-2

Commercial.”    The second item action was Ordinance 770, which

included the legal description of the land to be rezoned as

      SW 1/4 of the SE 1/4 of Section 22, Township 89 North,
      Range 2 West of the 5th Principal Meridian in Dubuque
      County, Iowa, except for the Northerly 200 feet thereof;

      SW 1/4 of the SW 1/4 of Section 23, Township 89 North,
      Range 2 West of the 5th Principal Meridian in Dubuque
      County, Iowa, except for the Northerly and Easterly 200 feet
      thereof;

      NE 1/4 of the NE 1/4 of Section 27, Township 89 North,
      Range 2 West of the 5th Principal Meridian in Dubuque
      County, Iowa, except for the South 200 feet of the West 200
      feet and the West 200 feet of the South 200 feet thereof;

      NW 1/4 of the NW 1/4 of Section 26, Township 89 North,
      Range 2 West of the 5th Principal Meridian in Dubuque
      County, Iowa, except for the Southerly 200 feet of the East
      400 feet and the Easterly 200 fee thereof;
                                      15
      Lot 1 of the SW 1/4 of the NW 1/4 of Section 26, Township
      89 North, Range 2 West of the 5th Principal Meridian in
      Dubuque County, Iowa, except for Southerly and Easterly
      200 feet thereof; and

      Lot 2 of Trinity Acres of the SE 1/4 of the NE 1/4 of Section
      27, Township 89 North, Range 2 West of the 5th Principal
      Meridian in Dubuque County, Iowa, except for the Southerly
      and Westerly 200 feet thereof.

      At the August 6 city council meeting, attorney Hess spoke first.

She urged the council to remain impartial and stated it was acting in a

quasi-judicial manner and therefore was required to remain impartial.
She noted concerns with the planning and zoning commission and

opined that it had failed to remain impartial because the members

attended a work session presentation put on by the developer.          She

asked the council not to vote on the rezoning at the meeting and to table

the topic for a later meeting. She also referred to a letter she wrote that

she had been unsuccessful in delivering to the council earlier that day.

The city attorney informed the council members that he would review the

letter Hess wrote on behalf of a group of concerned Dyersville citizens.

He also advised the council members that a unanimous vote was not

required for the proposed rezoning.

      A number of the petitioners attended the meeting, in addition to

other community members. There was approximately thirty minutes of

discussion before the citizens at the meeting stopped volunteering to

speak. Council member Evers moved to close the public hearing, which

was seconded.    She then moved to table the discussion of Ordinance

770, but received no second. The city council voted to approve the first

reading of the ordinance, and the motion passed in a vote of 4–1, with

council member Evers voting no. Evers then read a written statement

and expressed community concerns about the project. She stated that

more members of the community opposed the project than favored it.
                                           16

The council moved to waive the second and third readings of the

ordinance. The motions passed with votes of 4–1. Evers was the sole

council member voting no.

      On September 4, 2012, the Residential and Agricultural Advisory

Committee, L.L.C. and twenty-three other individuals 7 (petitioners) filed a

petition for writ of certiorari and a request for a stay and injunction

against the Dyersville City Council, the mayor of Dyersville, and the

individual city council members (city council). The petitioners resisted

the rezoning of the Field of Dreams property from A-1 Agricultural to C-2

Commercial. They argued the city council acted in violation of both Iowa

law and Dyersville city ordinances; in excess of its authority; arbitrarily

and capriciously; and against public safety, health, morals, and the

general welfare.

      The district court set a one-hour hearing for September 25. After

the hearing was set, Go the Distance filed a petition to intervene. Shortly

thereafter, F.O.D. Real Estate, L.L.C.; Field of Dreams Movie Site, Inc.;

and Donald and Rebecca Lansing also filed petitions to intervene. On

September 21, the city council filed a motion to dismiss the petition. It

claimed the Residential and Agricultural Advisory Committee lacked

standing, and further, the city council had been acting in a legislative

capacity and was immune from suit. The petitioners responded by filing

a request to hold a later hearing because additional testimony and

discovery was necessary “to determine the legality of the City Council’s

action.” On September 25—the day the hearing was scheduled—the city

council filed a second motion to dismiss, this time claiming the petition




      7Two   of the individuals later dismissed their claims.
                                     17

for writ of certiorari failed to state a claim. The petitioners resisted the

city council’s motion to dismiss.

      On October 9, the district court issued its order denying the

petition for writ of certiorari. In the order, the district court concluded,

             Clearly, the Dyersville City Council had jurisdiction to
      hear and decide the proposed rezoning of the property in
      question. The Defendants have complied with any and all
      procedural requirements pertaining to the rezoning of the
      property. Proper due process rights have been afforded the
      Plaintiffs. The Defendants heard and considered numerous
      issues and concerns associated with the rezoning of the
      property. The Zoning and Planning Commission voted 8–0 in
      favor of recommending the proposed zoning change. The
      Court finds no illegality in the rezoning of the property. The
      Plaintiffs cannot demonstrate a likelihood of success on the
      merits.

The petitioners then filed an Iowa Rule of Civil Procedure 1.904(2) motion

to enlarge, amend, or modify the order. They claimed the district court

should not have determined the legality of the rezoning at the hearing

because the hearing was only to determine whether a writ of certiorari

should issue and not the merits of the case. The petitioners also argued

the district court did not follow proper procedure for issuance of a writ of

certiorari or consider all of the issues raised in the petition.          The

petitioners requested that the district court enter an order granting their

request for additional testimony and discovery. The district court denied

the 1.904(2) motion, and the plaintiffs appealed.        We transferred the

appeal to the court of appeals.

      While this appeal was pending, the council became aware that

Ordinance 770 contained an error in the legal description of the land.

The ordinance described part of the land as “SW 1/4 of the SE 1/4 of

Section 22, Township 89 North, Range 2 West of the 5th Principal

Meridian in Dubuque County, Iowa, except for the Northerly 200 feet
                                       18

thereof.” (Emphasis added.) The correct description should have listed

the property as “SE 1/4 of the SE 1/4 of Section 22, Township 89 North,

Range 2 West of the 5th Principal Meridian in Dubuque County, Iowa,

except for the Northerly 200 feet thereof.” (Emphasis added.) At the May

6, 2013 city council meeting, the council voted 4–1 to approve Ordinance

777, which corrected the description of the land contained in Ordinance

770.    The public was invited to speak on the issue, but no one

volunteered. The city attorney classified the mistake as a typo and noted

that the prior public hearing had given fair notice to the public and

everyone knew which parcel of land was being discussed at the rezoning

hearing.

       Thereafter, a second petition for writ of certiorari was filed on May

15, 2013. This second writ of certiorari was filed in response to the city

council’s vote approving Ordinance 777 correcting the description of the

rezoned land. The district court directed that this writ issue on May 23,

and the writ was returned on June 10. Trial on the second writ was set

to begin on January 6, 2014.

       The court of appeals issued its decision on the first writ of

certiorari on November 6, 2013. 8 The court of appeals concluded that

the district court had improperly decided the merits of the petition for

writ of certiorari, rather than confine its decision to whether the writ

should be issued.      The court of appeals reversed the decision of the

district court and remanded the case to the district court for further

proceedings.

       On November 8, the petitioners filed a motion to consolidate the

two writs of certiorari and continue the trial. The district court granted

       8Residential
                 & Agric. Advisory Comm., L.L.C. v. Dyersville City Council, 2013
WL5951191 (Iowa Ct. App. Nov. 6, 2013).
                                          19

the motion to consolidate and set a hearing for January 6, 2014. On

January 3, Go the Distance withdrew its motion to intervene.

       The pending matters came before the district court for hearing on

January 6.        The district court heard four issues: (1) the city council’s

motion to dismiss the individual city council members and mayor, (2) the

petitioners’ 1.904(2) motion, (3) the petitioners’ request for an injunction,

and (4) the petitioners’ motion for discovery. The district court issued its

order on January 21 and denied the motion to dismiss the individual city

council members, the 1.904(2) motion, and the request for an injunction.

The district court denied the motion to dismiss the individual council

members because legislative immunity would only apply if the council

acted in a legislative capacity, which it concluded was a question of fact.

The district court denied the 1.904 motion because it raised arguments

that petitioners were required to appeal to the Board of Adjustment, but

had failed to do. The district court denied the request for an injunction

to halt development because none of the named respondents owned the

property, and therefore the injunction would be meaningless. 9                      The

district court allowed the petitioners to continue with discovery.

       On May 1, the petitioners filed a motion for issuance of writ. The
court of appeals decision from November 6, 2013, required the district

court to either order a writ or take other action on remand. At the time

the petitioners filed the motion, the district court had yet to issue a writ

or take any other action on remand. The district court issued the writ on

May 29, and the writ was returned on June 12. The district court set the

consolidated cases for trial.


       9Neither the Lansings nor the Stillmans were ever a party to the proceedings. By
the time the district court issued this order, the closing had occurred and the Stillmans
owned the Field of Dreams site.
                                    20

        Trial was held between February 16 and February 24, 2015. The

district court issued its order on May 21, holding that the actions of the

Dyersville City Council were sustained and the writs with respect to

Ordinances 770 and 777 were annulled.        Petitioners filed a motion to

enlarge, which the district court denied on July 24. The petitioners filed

an appeal, which we retained.

        II. Analysis.

        On appeal, the petitioners raise a number of issues. They argue

the district court applied the incorrect standard of review to the city

council’s rezoning of the land.    They argue the council’s actions were

quasi-judicial in nature rather than legislative, triggering a different

standard of review. They allege Ordinance 770 is invalid for a number of

reasons.       They also argue there was sufficient opposition to the

ordinance from adjacent landowners to trigger Dyersville Code section

165.39(5). They assert Ordinance 777 is invalid because it purported to

rezone property without following proper procedure.     Last, they assert

equal protection and due process violations. We address each issue in

turn.

        A. Correct Standard of Review of the City Council’s Actions.

We must first address the proper standard of review in this action. The

petitioners argue the district court applied the wrong standard of review

to the city council’s actions in rezoning the Field of Dreams site. They

argue the council’s actions were quasi-judicial in nature rather than

legislative.    The district court order concluded that, for purposes of

determining whether certiorari was available, the council was acting in a

quasi-judicial manner. However, the underlying decision to rezone was a

legislative function and the council was therefore not required to make
                                     21

findings of fact or provide for a more formal proceeding similar to a

judicial proceeding.

      In chapter 335 of the Iowa Code, the legislature grants the county

boards of supervisors the authority to determine zoning matters in the

counties.      Iowa Code §§ 335.1, .3 (2015); see also Perkins v. Bd. of

Supervisors, 636 N.W.2d 58, 65 (Iowa 2001). This includes the power to

designate areas into districts and to regulate the use of land within those

districts.     Iowa Code §§ 335.3, .4.    “The board of supervisors shall

provide for the manner in which the regulations and restrictions and the

boundaries of the districts shall be determined, established, and

enforced, and from time to time amended, supplemented, or changed.”

Id. § 335.6.

      Chapter 414 goes on to provide specific rules, powers, and duties

related to city zoning.   Iowa Code section 414.4 provides that the city

council “shall provide for the manner in which the regulations and

restrictions and the boundaries of the districts shall be determined,

established,     and   enforced,   and    from   time   to   time   amended,

supplemented, or changed.” Id. § 414.4. To do so, the city council must

also follow proper procedure. Id. The council must give the community

members published notice of the time and place of a public hearing with

at least seven days’ notice. Id.; see also id. § 362.3. The council must

hold a public hearing during which community members are offered the

opportunity to offer opinions regarding the proposed zoning or rezoning.

Id. § 414.4. Iowa Code section 414.5 provides specific voting rules for

situations where an ordinance would change land from one zoning

district to another. Id. § 414.5. In this situation, if twenty percent or

more of the owners of property located within 200 feet of the proposed

rezoning area file a written protest, the council is required to approve the
                                    22

rezoning ordinance by a vote of at least three-fourths of the members.

Id.

      The statutory scheme set forth in the Iowa Code mirrors the

general rule that zoning determinations are a legislative function of a city

council or board of supervisors. 101A C.J.S. Zoning and Land Planning

§ 2, at 18–19 (2016). Likewise, we have long recognized that “[z]oning

decisions are an exercise of the police power to promote the health,

safety, order and morals of society.” Montgomery v. Bremer Cty. Bd. of

Supervisors, 299 N.W.2d 687, 692 (Iowa 1980). A city council or board of

supervisors exercises its delegated police power through zoning decisions

so long as the decisions are “made in accordance with a comprehensive

plan and designed . . . to encourage efficient urban development patterns

. . . [and] to promote health and the general welfare.” Iowa Code § 414.3;

id. § 335.5; see also Molo Oil Co. v. City of Dubuque, 692 N.W.2d 686, 691

(Iowa 2005). A zoning decision or regulation is an exercise of delegated

police powers so long as it is

      made with reasonable consideration, among other things, as
      to the character of the area of the district and the peculiar
      suitability of such area for particular uses, and with a view
      to conserving the value of buildings and encouraging the
      most appropriate use of land throughout [the] city.

Iowa Code § 414.3(2). However, we have also recognized that there are

some situations in which a zoning decision can take on a quasi-judicial

nature that may necessitate a different standard of review than the

normally limited standard of review we utilize when reviewing zoning

decisions.   See, e.g., Sutton v. Dubuque City Council, 729 N.W.2d 796,

797 (Iowa 2006).

      Some historical perspective helps in our analysis. In Buechele v.

Ray, we laid out the test to determine whether an action is judicial or
                                       23

quasi-judicial, which we noted is a difficult determination. 219 N.W.2d
679, 681 (Iowa 1974). The pertinent rule of procedure states “[a] party

may commence a certiorari action when authorized by statute or when

the party claims an inferior tribunal, board, or officer, exercising judicial

functions, or a judicial magistrate exceeded proper jurisdiction or

otherwise acted illegally.” Iowa R. Civil P. 1.1401; see also Buechele, 219
N.W.2d at 681. 10      The term “judicial functions” as utilized in this

particular rule is not construed strictly or technically and can apply if

the underlying act is quasi-judicial. Buechele, 219 N.W.2d at 681.

      Other courts have found that a body that is not a court exercises a

judicial function when “(1) the questioned act involves a proceeding in

which notice and opportunity to be heard are required; or (2) a

determination of rights of parties is made which requires the exercise of

discretion in finding facts and applying the law thereto.” Id. While our

analysis of judicial function is not as restrictive, we afford weight to the

listed judicial attributes.    Id.   We also consider “whether or not the

challenged act goes to the determination of some right the protection of

which is the peculiar office of the courts.”            Id.   However, merely

exercising judgment or discretion is not sufficient to constitute a quasi-

judicial act. Id.

      In Buechele, we were asked to determine whether the State

Executive Council’s decision to employ an attorney to defend a state

representative in a slander action constituted a quasi-judicial act. Id. at

680. The petitioners brought the action in a writ for certiorari. Id. The

council argued on appeal that its act was not a judicial or quasi-judicial

function, and therefore certiorari review was not appropriate. Id. at 681.

      10At  the time the Buechele case was decided, the same rule was contained in
Iowa Rule of Civil Procedure 306.
                                    24

We held that the council’s action was a discretionary, executive decision

and not the exercise of a judicial or quasi-judicial function. Id. at 682.

In reaching this decision, we noted that none of the council’s actions had

any of the attributes normally associated with judicial functions: the

council was not required to give notice, hold a hearing, take evidence,

engage in fact finding, or make legal conclusions. Id.

      In Montgomery, perhaps the most analogous case to the one before

us now, the board rezoned two parcels of land from agricultural to

industrial after two rezoning petitions were filed. 299 N.W.2d at 691.

Following the rezoning petitions, the board gave notice, held a public

hearing, and heard from both proponents and opponents of the rezoning

proposal. Id. The board unanimously approved both rezoning requests.

Id. Opponents of the rezoning brought petitions for writ of certiorari in

the district court, which were later combined. Id.

      On appeal, we addressed the question of the proper scope of review

for a certiorari proceeding challenging a board of supervisors’ rezoning

decision.   Id. at 692.   We confirmed that a writ of certiorari was the

proper procedure for challenging the board’s amendments to the

rezoning ordinance. Id. We found that the zoning decision by the board

was an exercise of its delegated police power and held that “the generally

limited scope of review applicable to this case is to determine whether the

decision by the Board to rezone is fairly debatable.” Id.

      In Sutton, the city council passed an ordinance that amended the

city’s existing zoning code. 729 N.W.2d at 797.          The ordinance

reclassified property from a commercial recreation district to a planned

unit development (PUD) district. Id. The ordinance passed with a vote of

four to three, and two objectors brought a challenge to the rezoning

decision with a petition for writ of certiorari.      Id.   The action was
                                         25

dismissed as untimely, and the objectors then brought an action for

declaratory judgment.        Id.   The city argued the claims were barred

because certiorari was the exclusive remedy and the time limitation for

bringing a certiorari challenge had already passed.             Id. We ultimately

held that the opponents of the rezoning decision were required to bring a

writ of certiorari and therefore were precluded from bringing the

declaratory judgment action. Id. at 799.

       We also discussed the standards for determining whether a zoning

decision has remained a legislative function or evolved into a quasi-

judicial function.    Id. at 798. We expanded on the two-part test from

Buechele by citing to factors identified by the Washington Supreme Court

in determining whether zoning activities are quasi-judicial in nature or

legislative in nature:

       (1) rezoning ordinarily occurs in response to a citizen
       application followed by a statutorily mandated public
       hearing; (2) as a result of such applications, readily
       identifiable proponents and opponents weigh in on the
       process; and (3) the decision is localized in its application
       affected a particular group of citizens more acutely than the
       public at large.
Id.; see also Fleming v. Tacoma, 502 P.2d 327, 331 (Wash. 1972) (en

banc)).    While we cited these factors with approval, we had the

opportunity to review the entirety of the Fleming case and did not choose

to adopt the Washington court’s holding in that case that all public

zoning hearings should be classified as adjudicatory. 11               Sutton, 729
N.W.2d at 798; see also Fleming, 502 P.2d at 331.



       11While the Washington court held in Fleming that all zoning hearings should be
classified as adjudicatory, the decision was later overruled in Raynes v. City of
Leavenworth, following a legislative amendment. 821 P.2d 1204, 1209 (Wash. 1992) (en
banc). In Raynes, the court held that the particular board decision amending a zoning
ordinance was a legislative function. Id. at 1208.
                                    26

      The Sutton case dealt with a different situation than many of our

previous zoning cases because it involved PUD zoning.          Sutton, 729
N.W.2d at 798. We noted that the “quasi-judicial character of municipal

rezoning is particularly evident in matters involving PUD zoning.” Id. We

discussed the distinction between traditional rezoning and PUD zoning:

      [Creating] zoning districts and rezoning land are legislative
      actions, and . . . trial courts are not permitted to sit as
      “super zoning boards” and overturn a board’s legislative
      efforts.

            ....

             The planned unit development concept varies from the
      traditional concept of zoning classifications. It permits a
      flexible approach to the regulation of land uses. Compliance
      must be measured against certain stated standards. . . .

            . . . [S]ince the Board was called upon to review an
      interpretation and application of an ordinance . . . and the
      ordinance was not challenged per se, the Board’s decision
      was “clearly quasi-judicial.”

Id. (quoting Hirt v. Polk Cty. Bd. of Cty. Comm’rs, 578 So. 2d 415, 417

(Fla. Dist. Ct. App. 1991) (citation omitted) (emphasis added)).

      We find the situation we decide today to be much more analogous

to the one we faced in Montgomery than in Sutton. In this case, the city

council was acting in a legislative function in furtherance of its delegated

police powers. The council was not sitting to “determin[e] adjudicative

facts to decide the legal rights, privileges or duties of a particular party

based on that party’s particular circumstances.”         Montgomery, 299
N.W.2d at 694. The city council decision to rezone was not undertaken

to weigh the legal rights of one party (the All-Star Ballpark Heaven)

versus another party (the petitioners).    The council weighed all of the

information, reports, and comments available to it in order to determine

whether rezoning was in the best interest of the city as a whole. See,
                                    27

e.g., Iowa Code § 414.3(1) (describing the delegated police powers to

include making decisions to promote health and the general welfare of

the community). We therefore hold that the proper standard of review in

this case is “the generally limited scope of review” we utilize in order “to

determine whether the decision by the Board to rezone is fairly

debatable.” Montgomery, 299 N.W.2d at 692.

      Zoning regulations carry a strong presumption of validity.       Molo

Oil, 692 N.W.2d at 691. A zoning regulation “is valid if it has any real,

substantial relation to the public health, comfort, safety, and welfare,

including the maintenance of property values.”      Id. (quoting Shriver v.

City of Okoboji, 567 N.W.2d 397, 401 (Iowa 1997)). If the reasonableness

of a zoning ordinance is “fairly debatable,” then we decline to substitute

our judgment for that of the city council or board of supervisors. Id. The

reasonableness of a zoning ordinance is “fairly debatable” when

      for any reason it is open to dispute or controversy on
      grounds that make sense or point to a logical deduction, and
      where reasonable minds may differ; or where the evidence
      provides a basis for a fair difference of opinion as to its
      application to a particular property.

Id.; see also Neuzil v. City of Iowa City, 451 N.W.2d 159, 163–64 (Iowa
1990)).

      B. Validity of Ordinance 770. The petitioners allege Ordinance

770 is invalid for a number of reasons. They assert the city council was

not impartial; the decision was arbitrary, capricious, and unreasonable;

the rezoning was contrary to the city’s comprehensive plan; and the

ordinance constitutes illegal spot zoning.      We discuss each of the

petitioners’ arguments in turn.

      1. Partiality of the city council. The decision to rezone the Field of

Dreams site was subject to fair debate. See Molo Oil, 692 N.W.2d at 691.
                                       28

Members of the community came to multiple public hearings and

multiple council meetings.         A number of community members—not

limited to the petitioners in this case—were against the rezoning.

However,      other   community    members     were   unsure     whether     they

supported the rezoning and requested more information.                Still others

expressed support for the rezoning and the new baseball and softball

complex.      While it is true that several council members viewed the

rezoning and the project as an opportunity for the city, each council

member attended all meetings, read reports, listened to citizens speak for

and against the project, asked questions, and investigated issues

regarding water, sewage, crime, traffic, and other issues.               Further

demonstrating that the issue was subject to fair debate is the final vote

on the decision to rezone.        The final vote was 4–1, with one council

member voting against rezoning.

      There is nothing in the record that demonstrates that any council

member or the mayor had any family or financial interest in the project.

The petitioners claim that members of the city council and mayor could

not be impartial or unbiased due to the mayor signing the MOU with the

developers,     and   several   members     participating   in   an     economic

development bus trip to Des Moines to discuss the project with

legislators and state officials.   We disagree. The mere participation in

such activities for the potential benefit of the city does not establish

partiality or bias.    Rather, this is more akin to the council members

upholding their public duty by performing their due diligence in

determining what state aid might be available to help with the project

before any formal action was undertaken.          The city council made its

decision based on what it believed was best for the community after a full
                                     29

and open discussion of the issues over many months. We agree with the

district court that the city council was impartial in its rezoning decision.

      2. Arbitrary, capricious, or unreasonable. The party attacking the

validity of a zoning regulation carries the burden of demonstrating the

zoning is unreasonable, arbitrary, capricious, or discriminatory. Id. A

regulation is arbitrary and unreasonable when it is not authorized by

statute or is contrary or unsupported by the facts.           Baker v. Bd. of

Adjustment, 671 N.W.2d 405, 413 (Iowa 2003).

      The city council’s decision to rezone the Field of Dreams site was

supported   by   the   facts   and   was   not   arbitrary,    capricious,   or

unreasonable. The city council made its decision after a full and lengthy

consideration of the overall welfare of the city.         The city council

investigated water, sewage, traffic, crime, and water runoff. It received

economic reports detailing increased jobs and revenue for the state and

city. Each member of the city council attended meetings, read reports,

asked questions, participated in public hearings, listened to the opinions

of community members, and considered the economic benefits and

impact on the city.

      The petitioners also contend it was unreasonable for the mayor to

enter into the MOU.     We have generally analyzed challenges to these

types of agreements to determine whether they are unreasonable,

arbitrary, capricious, or discriminatory. See, e.g., Blumenthal Inv. Trusts

v. City of West Des Moines, 636 N.W.2d 255, 266 (Iowa 2001). While the

council members considered the MOU, they were not bound by it. See,

e.g., Marco Dev. Corp. v. City of Cedar Rapids, 473 N.W.2d 41, 44 (Iowa

1991). The MOU was simply an agreement whereby the council agreed

to consider a rezoning proposal partially due to the incredibly unique

circumstances surrounding the Field of Dreams land. Given the unique
                                     30

parcel of land and the juxtaposition of agriculture and commercial land

that already existed, it was not unreasonable, arbitrary or capricious for

the city to agree to consider the possibility of rezoning the area.

      3. Relationship to the city’s comprehensive plan. Iowa Code section

414.3 requires that any zoning regulations adopted by a city council or

board of supervisors “shall be made in accordance with a comprehensive

plan.” Iowa Code § 414.3. The party challenging a zoning decision on

the basis that it was not made in accordance with the city’s

comprehensive plan carries a heavy burden that requires the party to

counter the “strong presumption of validity accorded zoning decisions.”

37 Am. Jur. Proof of Facts 3d 383 (1996 & Supp. 2016), Westlaw

(database updated Dec. 2016). This requirement was adopted to prevent

haphazard zoning. Wolf v. City of Ely, 493 N.W.2d 846, 849 (Iowa 1992).

The purpose of the comprehensive plan requirement is to ensure a board

or council acts rationally in applying its delegated zoning authority. Id.

at 849.

      In the context of rezoning, we have held that “compliance with the

comprehensive plan requirement merely means that zoning authorities

have given ‘full consideration to the problem presented, including the

needs of the public, changing conditions, and the similarity of other land

in the same area.’ ” Iowa Coal Min. Co. v. Monroe County, 494 N.W.2d
664, 669 (Iowa 1993) (quoting Montgomery, 299 N.W.2d at 695).            A

board’s zoning decision is not static, and the fact that a board or council

may have failed to predict that an area of land could be rezoned for a

different use is not enough to demonstrate that it acted without

considering the comprehensive plan. See, e.g., Montgomery, 299 N.W.2d

at 695.
                                    31

        The district court found that the rezoning was passed in

accordance with and in furtherance of the comprehensive plan, despite

none of the council members expressly linking their votes to the plan.

We agree. The council members gave full consideration to “the needs of

the public, changing conditions, and the similarity of other land in the

same area.” Id. The council held multiple meetings and the appropriate

public hearing during which community members were able to offer

differing viewpoints.   All council members attended these meetings,

listened, and asked questions. The city council requested and reviewed

reports about water, sewage, water runoff, traffic, crime, and increased

economic benefits. The council considered the unique nature of the Field

of Dreams site and potential tourism benefits.

        The city’s comprehensive plan notes that rezoning should be made

with consideration of the unique character of the area, the suitability of

the land for the proposed use, the conservation of buildings or values,

and the encouragement of the most appropriate use of the land.

Comprehensive Plan at 91.      All of these goals were considered by the

council. The Field of Dreams site is a unique parcel of land unlike any

other land in that area. The council considered the distinctiveness of the

land and whether the proposed rezoning would be the best use of the site

for the benefit of the community, including its impact on tourism. The

council considered whether the proposed rezoning would be for the

overall health and welfare of the community as a whole, and whether it

would preserve the property for the benefit of its citizens.     The city

council concluded that it would be consistent with its comprehensive

plan.

        The city’s community builder plan also specifically addresses the

importance of preserving the Field of Dreams site in order to maintain
                                    32

and increase tourism. The plan stated that a main concern for the city

was to “become much more aggressive in guiding and encouraging [the

city’s] growth.” Community Builder Plan at 2. It identified the loss of

tourism to the Field of Dreams site as one of the main threats to the city’s

growth. Id. at 5. We hold that the petitioners did not meet their burden

of demonstrating that the rezoning did not meet the requirements of the

city’s comprehensive plan.

      4. Spot zoning. “Spot zoning is the creation of a small island of

property with restrictions on its use different from those imposed on

surrounding property.” Perkins, 636 N.W.2d at 67. Not all spot zoning is

illegal, however, and we have created a three-prong test for determining

whether spot zoning is valid. Id. Under this test, we consider

      (1) whether the new zoning is germane to an object within
      the police power; (2) whether there is a reasonable basis for
      making a distinction between the spot zoned land and the
      surrounding property; and (3) whether the rezoning is
      consistent with the comprehensive plan.

Id.; see also Little v. Winborn, 518 N.W.2d 384, 388 (Iowa 1994). When

there is spot zoning, “there must be substantial and reasonable grounds

or basis for the discrimination when one lot or tract is singled out.”
Perkins, 636 N.W.2d at 67 (quoting Fox v. Polk Cty. Bd. of Supervisors,

569 N.W.2d 503, 509 (Iowa 1997), overruled in part on other grounds by

Sutton, 729 N.W.2d at 799).

      As a preliminary matter, we acknowledge that the rezoning appears

to constitute spot zoning. The property surrounding the new commercial

area is agricultural land. The rezoning created a commercial “island” of

property amidst land zoned as agricultural. See, e.g., Little, 518 N.W.2d

at 388.   However, that does not end our inquiry. The next step is to

determine whether the spot zoning was valid. See id.
                                     33

        First, we have already determined that the rezoning was made

within the scope of the city council’s general police power. The decision

to rezone the area for the project was made in consideration of the

general health and welfare of the community. Second, the council had a

reasonable basis for its decision to rezone the land despite the

surrounding property. The Field of Dreams property has been a unique

site for years. The baseball field on the Lansing farm has been used in

the community for baseball and softball games, in addition to local and

national tourism.     Part of the location’s charm is simply that it is a

baseball field surrounded by farmland. The council made the decision to

rezone and allow for more baseball fields to capitalize on this unique site

and increase tourism for the City of Dyersville.       Last, as we already

concluded, the spot zoning is consistent with the overall comprehensive

plan.     The city’s community builder plan expressly mentions the

necessity of maintaining the Field of Dreams site and increasing tourism

for the city. We agree with the decision of the district court and hold that

this was not illegal spot zoning.

        C. Triggering of Dyersville Code.       The petitioners allege that

there was sufficient opposition to the proposed rezoning contained in

Ordinance 770 to trigger a unanimous vote under Dyersville Code of

Ordinances § 165.39(5). The code section provides,

        Council Vote. If the [Zoning and Planning] Commission
        recommends against, or if a protest against such proposed
        amendment, supplement, change, modification or repeal is
        presented in writing to the Clerk, duly signed by the owners
        of twenty percent (20%) or more either of the area of the lots
        included in such proposed change, or of those immediately
        adjacent in the rear thereof extending the depth of one lot or
        not to exceed two hundred (200) feet therefrom, or of those
        directly opposite thereto, extending the depth of one lot or
        not to exceed two hundred (200) feet from the street frontage
        of such opposite lots, such amendment, supplement,
                                    34
      change, modifications, or repeal shall not become effective
      except by the favorable vote of all members of the Council.

Dyersville, Iowa, Code of Ordinances § 165.39(5) (2011). Based on this

code section, the petitioners contend that a unanimous vote of the

council was required for the rezoning.

      On the day of the hearing on the rezoning, the petitioners’ attorney

faxed a letter to the city clerk purporting to include the signatures of the

required twenty percent of landowners needed to trigger the unanimous

council vote. The opposition letter included the signatures of a number
of individuals; however, only two of the signatories owned small amounts

of property adjacent to the property to be rezoned. The petitioners did

not provide a letter that included the requisite twenty percent of adjacent

land owners at the time of the meeting, nor did they provide a letter or

other document at trial.     Accordingly, there was no formal or valid

protest which would invoke the requirement of a unanimous vote.

      D. Use of 200-Foot Buffer Zone. The ordinance that rezoned the

Field of Dreams property included a 200-foot buffer zone of agricultural

land that surrounded the property that was rezoned to commercial. The

petitioners challenge the use of this 200-foot buffer zone.     They argue

that the buffer zone was put in place in order to prevent the nearby

property owners from objecting to the project under the procedure

outlined in Iowa Code section 414.5.        The council asserts that the

purpose of the 200-foot buffer zone was to address some of the concerns

raised about manure spreading, farming activities, and children playing

baseball up against the property line of adjoining owners.

      At first blush, the 200-foot buffer zone can appear to be unfair, as

it limits the number of adjacent landowners who can object to the

rezoning. However, it does provide a benefit to adjacent landowners by
                                         35

addressing their expressed concerns with the rezoning.               A number of

petitioners raised concerns about hunting, spreading of manure, and

grazing if their farming property was directly adjacent to the new

ballfields. The buffer zone provides a solution to those concerns.

      Additionally, a number of other courts have held that a council

may avoid a supermajority vote requirement by creating a buffer zone

between the property to be rezoned and the land of adjacent property

owners. See, e.g., Schwarz v. City of Glendale, 950 P.2d 167, 170 (Ariz.

Ct. App. 1997) (noting that the use of buffer zones is the majority

approach and upholding the use of a 150-foot buffer zone to avoid the

triggering of a supermajority vote); St. Bede’s Episcopal Church v. City of

Santa Fe, 509 P.2d 876, 877 (N.M. 1973) (upholding a 100-foot buffer

zone utilized to avoid the triggering of a supermajority vote); Eadie v.

Town Bd. of Town of N. Greenbush, 854 N.E.2d 464, 467–68 (N.Y. 2006)

(upholding   a   100-foot    buffer   zone    used      to   avoid   triggering    a

supermajority vote); Armstrong v. McInnis, 142 S.E.2d 670, 679 (N.C.

1965) (upholding a buffer zone of 101 feet that avoided triggering a

statutory supermajority vote).     Some courts require a finding that the

imposition of a buffer zone was for the town’s general welfare and was

not made for arbitrary or capricious reasons. See, e.g., Town of Beech

Mountain v. Genesis Wildlife Sanctuary, Inc., 786 S.E.2d 335, 345 (N.C.

Ct. App. 2016) (noting it was proper for the district court to allow factual

evidence regarding the question of whether a 200-foot buffer zone was

arbitrary or capricious).

      Nevertheless,   even    if   the    petitioners    had    established       the

requirement of a supermajority vote under Iowa Code section 414.5, the

requirement was met. The statute requires the pertinent ordinance to

pass by a vote of three-fourths of all members of the council, or seventy-
                                    36

five percent. Iowa Code § 414.5. The rezoning of the Field of Dreams site

passed by a vote of 4–1, or eighty percent.

      E. Validity of Ordinance 777.               While the first appeal was

pending, it was determined that Ordinance 770, and the corresponding

notices regarding the rezoning, contained an incorrect legal description.

In an attempt to correct the incorrect legal description, the city council

passed Ordinance 777, which rezoned the subject property with the

correct legal description. The petitioners allege Ordinance 777 is invalid

because it rezoned property without the appropriate notice, public

hearing, and due process requirements of Gorman v. City Development

Board, 565 N.W.2d 607 (Iowa 1997).

      In Gorman, the Roemig family requested the voluntary annexation

of approximately 120 acres of their property into the City of Cedar

Rapids.   Id. at 608.   The Roemigs erred in describing their property,

which resulted in the description they provided to the city including forty

acres of land owned by a neighbor and leaving out eighty acres owned by

the Roemigs.    Id.   The city followed the proper notice protocols, but

included the incorrect legal description.         Id.   The city council held a

public meeting and unanimously adopted a resolution approving the

annexation of the Roemig property.          Id.     The Linn County Board of

Supervisors approved the annexation and, at the same time, corrected

the error in the legal description.      Id.      A resident of Cedar Rapids,

Gorman, sought judicial review.       Id.         We ultimately held that the

Roemigs’ application for voluntary annexation did not substantially

comply with the statutory requirements because the applicable statute

required a legal description of the property. Id. at 610.

      We reached this conclusion for a number of reasons.             First, the

statute required the legal description of the property. Id. Second, the
                                    37

statute required published notice, and we found that this implied a

requirement that the property be legally descripted.       Id.   Last, the

description was relied upon throughout the proceedings and therefore

did not provide proper notice to the public or other potentially interested

parties regarding which property was meant to be annexed. Id. at 611.

      Failing to comply with every word of a statute is not fatal in every

situation. Id.; see also City of Des Moines v. City Dev. Bd., 473 N.W.2d
197, 200 (Iowa 1991). What we require is substantial compliance, which

we have defined as “compliance in respect to essential matters necessary

to assure the reasonable objectives of the statute.” Gorman, 565 N.W.2d

at 610 (quoting Burnam v. Bd. of Review, 501 N.W.2d 553, 554 (Iowa

1993)).   We noted that, when we determine “whether the erroneous

description satisfies the requirement of substantial compliance, we

consider the impact of the error upon the proceedings.” Id. at 610. The

error in this case was significant because two-thirds of the property the

Roemigs intended to annex into the city was not included in the legal

description and forty acres were included that were never owned by the

Roemigs. Id. at 611–12.

      We have also decided other cases that included errors in the legal

description of property.   In Incorporated Town of Windsor Heights v.

Colby, the legal description was listed as “Walnut Creek” when the

proper description should have been “North Walnut Creek.”        249 Iowa
802, 804–05 89 N.W.2d 157, 158 (1958). We held this was a “technical

misdescription” and was not substantial. Id. at 806–07, 89 N.W.2d at

159. The error did not mislead any of the parties. Id. In Wall v. County

Board of Education, a lengthy description of a parcel of real estate

included one typographical error. 249 Iowa 209, 221–22 86 N.W.2d 231,

238–39 (1957).    We held that the error did not mislead and did not
                                    38

adversely affect the reorganization of school districts at issue.       Id.

Generally, substantial compliance requires that a statute or rule “has

been followed sufficiently so as to carry out the intent for which it was

adopted.” Bontrager Auto Serv., Inc. v. Iowa City Bd. of Adjustment, 748
N.W.2d 483, 488 (Iowa 2008) (quoting Brown v. John Deere Waterloo

Tractor Works, 423 N.W.2d 193, 194 (Iowa 1988)).          Thus, we must

determine whether the purpose of the statute or rule has been

accomplished. Id.

      In this case, neither the Iowa Code nor the Dyersville City Code of

Ordinances require notice of the legal description of property. Iowa Code

§ 414.4 (requiring hearing and a notice of the time and place of the

hearing but not requiring any particular description of the land); id.

§ 414.5 (noting that the same notice requirements apply equally to

changes and amendments, and not requiring a legal description); id.

§ 414.6 (establishing a zoning commission responsible for recommending

boundaries, but not requiring a legal description before a public hearing);

Dyersville, Iowa, Code of Ordinances § 165.39(1) (requiring a clear

description of the land, but not a legal description). Further, none of the

members of the public were misled about the property the council voted

to rezone.   The intent of the notice statute requires a public hearing

during which concerned citizens may be heard. Iowa Code § 414.4. The

statute provides a procedure for providing published notice of a time and

place of a public hearing, which was followed by the city council.      Id.

Many members of the community came to the public hearing and voiced

their concerns about the rezoning of the Field of Dreams site. Many of

the notices contained maps and drawings regarding the proposed

property to be rezoned. There was no reasonable confusion regarding the

property which was being considered for rezoning under ordinance 770.
                                    39

Likewise, after the correction was included in ordinance 777, the city

counsel provided notice to the public. No community members spoke at

the city counsel meeting during which ordinance 777 was discussed and

passed. We agree with the decision of the district court and find that the

proceedings before the city council substantially complied with the

statutory requirements. Ordinance 777 is valid.

       F. Equal Protection and Due Process.         The petitioners assert

that the rezoning violated the equal protection and due process clauses

of the Iowa Constitution. For purposes of the equal protection clause,

they argue that all of the surrounding neighbors of the rezoned area are

similarly situated, but the 200-foot buffer surrounding three sides of the

area prevented those neighbors from exercising the same right to object

as the neighbors whose property does not have a buffer. For purposes of

procedural due process, they assert that they were not provided a

meaningful opportunity to be heard.

       The Iowa Constitution guarantees “[a]ll laws of a general nature

shall have a uniform operation; the general assembly shall not grant to

any citizen, or class of citizens, privileges or immunities, which, upon the

same terms shall not equally belong to all citizens.” Iowa Const. art. I,

§ 6.   In practice, this means that “laws treat alike all people who are

‘similarly situated with respect to the legitimate purposes of the law.’ ”

McQuistion v. City of Clinton, 872 N.W.2d 817, 830 (Iowa 2015) (quoting

Varnum v. Brien, 763 N.W.2d 862, 882 (Iowa 2009)). Zoning and land

use ordinances that do not impact a suspect classification must only

meet the rational relationship test.     16C C.J.S. Building and Zoning

Regulations § 1590, 160–61 (2015); see also Blumenthal, 636 N.W.2d at

268.
                                         40

      We generally consider the federal and state equal protection

clauses to be “identical in scope, import, and purpose.” War Eagle Vill.

Apartments v. Plummer, 775 N.W.2d 714, 719 (Iowa 2009) (quoting State

v. Bower, 725 N.W.2d 435, 441 (Iowa 2006)). The Supreme Court has

succinctly      articulated   the   rational   basis   test   under   the   Federal

Constitution as a “question [of] whether the classifications drawn in a

statute are reasonable in light of its purpose.” Bierkamp v. Rogers, 293
N.W.2d 577, 580 (Iowa 1980) (quoting McLaughlin v. Florida, 379 U.S.
184, 191, 85 S. Ct. 283, 288, 13 L. Ed. 2d 222, 228 (1964)). We use this

test as a guiding principle in our analysis of the rational basis test under

the Iowa Constitution. Racing Ass’n of Cent. Iowa v. Fitzgerald (RACI),

675 N.W.2d 1, 7 (Iowa 2004) (“It was this enunciation of the rational

basis test that our court said in Bierkamp was appropriate for analyzing

a claim based on the Iowa equality provision found in article I, section 6

of the Iowa Constitution.”); Bierkamp, 293 N.W.2d at 580 (“We have long

found a standard similar to that of McLaughlin to flow from Article I,

section 6.”).

      Based on the principles of the federal test, we have developed a

three-part framework to assist our analysis when we evaluate whether

the rational-basis test has been met under the Iowa Constitution. See,

e.g., McQuistion, 872 N.W.2d at 831; Horsfield Materials, Inc. v. City of

Dyersville, 834 N.W.2d 444, 458–59 (Iowa 2013); RACI, 675 N.W.2d at 7–

8.   First, we must determine whether there was a valid, “realistically

conceivable” purpose that served a legitimate government interest.

McQuistion, 872 N.W.2d at 831 (quoting RACI, 675 N.W.2d at 7); see also

Horsfield, 834 N.W.2d at 458.             To be realistically conceivable, the

ordinance cannot be “so overinclusive and underinclusive as to be

irrational.” Horsfield, 834 N.W.2d at 459 (quoting State v. Mitchell, 757
                                     41
N.W.2d 431, 439 (Iowa 2008)). Next, we decide whether the identified

reason has any basis in fact. McQuistion, 872 N.W.2d at 831. Last, we

evaluate whether the relationship between the classification and the

purpose for the classification “is so weak that the classification must be

viewed as arbitrary.” Id. (quoting RACI, 675 N.W.2d at 8).

      We also recognize that the rational-basis test is a deferential test.

Horsfield, 834 N.W.2d at 458; Ames Rental Prop. Ass’n v. City of Ames,

736 N.W.2d 255, 259 (Iowa 2007).          Under the rational-basis test, we

presume that the ordinance is constitutional unless the challenging

party is able to meet its burden to “negat[e] every reasonable basis that

might support the disparate treatment.” Horsfield, 834 N.W.2d at 458

(quoting Ames Rental Prop. Ass’n, 736 N.W.2d at 259).           We will not

declare something unconstitutional under the rational-basis test unless

it “clearly, palpably, and without doubt infringe[s] upon the constitution.”

RACI, 675 N.W.2d at 8 (quoting Glowacki v. State Bd. of Med. Exam’rs,

501 N.W.2d 539, 541 (Iowa 1993)).

      The rezoning decision here clearly meets the rational-basis test.

The council made the decision to rezone the Field of Dreams site in

consideration of the best interests of Dyersville.        It considered the

economic impact of increased tourism and investigated any water,

sewage, traffic, and crime issues the rezoning could create. The decision

was made with the overall zoning scheme of the city in mind, as one of

the main goals of the comprehensive plan is to expand tourism to

Dyersville via the Field of Dreams site.        There was a “realistically

conceivable”   purpose   for   the   rezoning   that   served   a   legitimate

government interest, because the council believed the rezoning could

increase tourism to the city. See, e.g., McQuistion, 872 N.W.2d at 831.

The council’s determination that the ballpark could increase tourism to
                                      42

the city and could lead to more jobs and to the tax base of the city was

based on facts presented to and considered by the council. See, e.g., id.

The council ordered studies done regarding the financial impact on the

city and listened to the opinions of multiple community members.

Additionally, the use of the 200-foot buffer zone was a reasonable

solution to the concerns of the community members and was not

arbitrary or capricious. Last, as we determined above, the reason for the

rezoning was not arbitrary. See, e.g., id. There was no equal protection

violation in this case.

      The due process clause commands that “no person shall be

deprived of life, liberty, or property, without due process of law.” Iowa

Const. art. I, § 9.       “The requirements of procedural due process are

simple and well established: (1) notice; and (2) a meaningful opportunity

to be heard.” Blumenthal, 636 N.W.2d at 264; see also Aluminum Co. of

Am. v. Musal, 622 N.W.2d 476, 479 (Iowa 2001) (“The two fundamental

principles of due process are (1) notice and (2) the opportunity to

defend.”).

      We have held that procedural due process does not require a

formal evidentiary hearing before the city council in the context of

rezoning.    Montgomery, 299 N.W.2d at 693.      “Even if we assume that

neighbors to a rezoned area have a life, liberty or property interest which

requires some type of hearing, the statutorily required comment-

argument hearing . . . is sufficient to meet due process.”        Id.   The

petitioners were given adequate notice of the parcel of land that was

proposed to be rezoned and adequate notice of the time and place of city

council meetings and hearings.       Further, they were actually heard on

numerous occasions, as a number of the petitioners attended both

regular city council meetings and the public hearing on the issue of
                                     43

rezoning. All community members in attendance who wished to speak

were allowed. The petitioners in this case were afforded procedural due

process.

      III. Conclusion.

      We conclude that the district court was correct in annulling the

writs of certiorari. The city council acted in its proper legislative function

when it rezoned the Field of Dreams property.         Both ordinances were

validly passed, and no procedural or substantive errors affected the

decisions of the city council in its rezoning decisions.

      DECISION       OF    DISTRICT       COURT      AFFIRMED;        WRITS

ANNULLED.

      All justices concur except Wiggins, J., who concurs specially.
                                   44

   #15–1413, Residential & Ag. Advisory Comm. v. Dyersville City Council

WIGGINS, Justice (concurring specially).

      I concur with the majority decision. Our decision does not mean

that the actions of the city council are not beyond the reach of the

persons they were elected to serve.     At the next election, the council’s

actions are subject to review by the electorate. Under the separation-of-

powers doctrine, “electoral control [is] an important restraint on

legislative conduct.”   Teague v. Mosley, 552 N.W.2d 646, 650 (Iowa

1996).